DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
The amendment of 10/19/2021 has been entered and fully considered by the examiner.
Claims 6, 10, 28, and 31 are amended. Claims 1-5, 7, 11, 14, 15, 19-22, 24, 25, 29, and 32 are canceled. Claims 6, 8-10, 12, 13, 16-18, 23, 26-28, 30, and 31 are currently pending in the application with claims 6, 10, and 31 being independent. 

		Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 8-10, 12, 13, 16-18, 23, 26, and 30-31 are rejected under pre-AIA  35 U.S.C. 103 (a) as being obvious over Tearney et al. (U.S. Publication No. 2008/0021275) hereinafter “Tearney” in view of Ben-Yehuda et al (U.S. Publication No. 2013/0013031) hereinafter “Ben-Yehuda” and Belson (U.S. Publication No. 2010/0268025) hereinafter “Belson” .
Regarding claim 6, 10, and 31 Tearney discloses an apparatus for obtaining data regarding at least one portion within at least one luminal or hollow sample [abstract of Tearney and ¶[0010] and FIGS. 13-15], comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
a housing substantially enclosing at least one portion the apparatus [see FIG. 14; the focusing optics, and the prism are all housed in a housing enclosing the optical parts], 
a fiber first arrangement [see FIG. 14 of Tearney; optical fiber 1000 and ¶[0074]] configured to transceive at least one electromagnetic radiation to and from the at least one portion [¶[0074] and FIG. 14]; 
a reflective optics second arrangement [micro-prism 1050 acts in reflective capacity; see FIG. 14 and [0074]] which is configured to forward at least one return radiation from the at least one luminal or hollow sample to an optical microscopy system [¶[0074]; see also FIG. 14] wherein an entire outer periphery (claims 6 and 31) /at least one portion of an outer periphery (claim 10) of the housing is a rigid capsule having a first diameter [see FIGS. 14 and 17A-C; according to Merriam-Webster dictionary, a capsule is defined as a small enclosing something inside it; as it is evident from FIG. 14 and 17A, the housing is a cylindrical shaped capsule and is rigid with a diameter in the longitudinal direction].
An optical element [prism 1050; see FIG. 14] configured to rotate about an axis that is substantially parallel to a central axis of the housing.[see [0074] of Tearney]
[the tether is flexible as it has to enter the throat of a patient and adapt to the curves of the body; see also FIG. 17A-B] tether arrangement [ see FIG. 14 of Tearney] containing an optical fiber drive shaft coupled to the rotational mechanical arrangement [¶[0074]-[0075] and FIG. 14; the optical fiber 1000 is coupled to the motor 1010].  
connected to the outer periphery of the housing such that the housing is rotationally immobilized with respect to the flexible tether arrangement [see FIG. 14; the housing is attached to the tether and cannot rotate with respect to the tether]; the flexible tether arrangement having a second diameter that is smaller than the first diameter [see FIG. 14; the diameter of the tether is smaller than the capsule]; and
wherein the optical fiber drive shaft is coupled to the diffractive optical element with the rotational mechanical arrangement [the fiber is “optically” connected to the prism and the motor which is attached to the prism. since the claim does not specifiy the type of coupling, the Tearney reference reads on the limitation in its broadest reasonable interpretation] (claims 6 and 31) / an optical rotary joint which is (claim 10) [motor 1010] configured to rotate the fiber drive shaft and the first arrangement within the flexible tether arrangement to cause at least a portion of the reflective optical element and the optical element arrangement to rotate within the rigid capsule to direct an optical axis of the reflective optical element (claims 6 and 31)/ an irradiation direction of the at least one electromagnetic radiation (claim 10) to rotate around a circumference of the capsule,  [motor 1010; see FIG. 14 and ¶[0074]-[0075]].
a diffractive optical arrangement which is configured to spectrally disperse different wavelengths along different spatial locations in the sample and a video camera disposed within the housing and configured to capture video images .
Ben-Yehuda, directed towards a microscopy capsule [see abstract of Ben-Yehuda] further discloses a third arrangement which is configured to disperse the at least one electromagnetic radiation.[see [0090] of Ben-Yehuda; the refraction grating is a dispersive element that can replace the conical mirrors]  Wherein the third arrangement comprises a diffractive optical element [see [00090] last 6 lines disclosing a refraction grating can be used instead of the conical mirrors] to spectrally disperse different wavelengths along different spatial locations in the sample [see [0065] of Ben-Yehuda disclosing that the light sources have a wavelength width of 30nm (i.e. they are comprised of a range of wavelengths) and when diffracted by a diffraction grating, they would disperse along different locations on the sample as they exit the capsule (see also FIG. 1)]
Belson, directed towards a capsule endoscopic imaging system [see abstract of Belson] further discloses a video camera disposed within the housing and configured to capture video images [see FIG. 5 and ¶[0052] of Belson discloses a still and/or video image camera].
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the apparatus of Tearney and add a third arrangement which is configured to disperse the at least one electromagnetic radiation wherein the third arrangement comprises a diffractive optical element according to the teachings of Ben-[see [0039] of Belson.
Regarding claim 8, Tearney further discloses an imaging arrangement [catheter scanner ; see FIG. 20] which generates an image of at least one portion of the least one luminal or hollow sample when the optical fiber drive shaft rotates and causes the at least one electromagnetic radiation to radiate with a particular pattern on the at least one luminal or hollow sample [¶[0074] and [0080]].
Regarding claim 9, Tearney further discloses the flexible tether arrangement and the housing travel along the at least one luminal or hollow sample so as to cause an irradiation with a further radiation pattern [see [0074]; last two lines], and wherein the imaging arrangement generates the image based on the particular radiation pattern and the further radiation pattern [see ¶[[0074] and [0080] and FIG. 20 of Tearney]. 
Regarding claim 12, Tearney further discloses a further grasping arrangement coupled to the tether which facilitates a grasping of the tether without compressing the tether [see FIG. 8B and 8C the probe scanner is attached to the end of the tether and can be grasped without compressing the tether] 
Regarding claim 13, Tearney discloses a further radiation providing arrangement [ablation laser 1700; see [0081]] which is configured to provide a further radiation to the at least one luminal or hollow sample which causes a change thereto [¶[0081]; ablation laser 1700 causes a visible mark (i.e. a superficial lesion) to the region for biopsy marking].
Regarding claim 16,  Tearney discloses an imaging third arrangement which generates a further image of the at least one luminal or hollow sample based on at least one of OCT, SECM, OFDI, confocal, 2 photon, 3 photon, fluorescence, or Raman modalities [fluorescence imaging ; ¶[0080]].
Regarding claim 17, Tearney discloses that the first arrangement comprises a ball lens [GRIN lens 840 is in the shape of a ellipsoidal ball lens; ¶[0072] and claim 5 of Tearney].
Regarding claim 18, Tearney discloses a further arrangement provided around the tether [transparent sheath 130; see figure 4], and configured to prevent damage of the tether when the tether is impacted [based on the Merriam-Webster dictionary definition, a sheath is “a protective covering”; therefore the transparent sheath 130 is used to protect the inner core and prevent damage]. 
Regarding claim 23, Tearney discloses that the rotation arrangement [motor 1010; see [0074]-[0075]] includes a structure which is provided at least partially within the tether arrangement [electrical connections of the motor are placed along the tether; see FIG. 13-14] 
Regarding claim 26, Tearney discloses the capsule for obtaining data regarding a hollow sample [see rejection of claim 6].
Tearney does not expressly disclose a video camera disposed on the distal tip of the capsule.
[imaging camera 102; see [0052] of Belson] is disposed at a distal end of the capsule [see FIG. 5 of Belson].
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the capsule of Tearney further and include the video camera at the distal end of the capsule according to the teachings of Belson in order to observe the surrounding of the capsule from the best location and provide feedback to the user and make reliable diagnosis [see [0039] of Belson].  Further it has been held that changing the location of a part is within the level of skill of an ordinary skilled in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 30 Tearney further discloses that the housing does not include an opening for a guidewire [see FIG. 17C and 14; the housing is closed all around and does not include any opening for a guidewire]

Claim 27 is rejected under pre-AIA  35 U.S.C. 103 (a) as being obvious over Tearney et al. (U.S. Publication No. 2008/0021275) hereinafter “Tearney” in view of Ben-Yehuda et al (U.S. Publication No. 2013/0013031) hereinafter “Ben-Yehuda” and Belson (U.S. Publication No. 2010/0268025) hereinafter “Belson” as applied to claim 6 above, and further in view of Seibel et al. (U.S. Publication No. 2007/0299309) hereinafter “Seibel”.
Regarding claim 27, Tearney as modified by Ben-Yehuda and Belson discloses the capsule and tether attached to it (see rejection of claim 6).
Tearney does not disclose that the tether has a diameter of less than 1 mm and the capsule has a diameter of less than 1 cm.
[see abstract of Seibel] discloses wherein the tether has a diameter of less than 1 mm and wherein the capsule has a diameter of less than 1 cm.[see [0060] of Seibel; the diameter of the capsule is 7mm (i.e. less than 1 cm) and the diameter of the tether is less than 1 mm.]
It would have been obvious to one having ordinary skill level in the art at the time of the invention to modify the size of the tether and the capsule of Tearney as modified by Ben-Yehuda and Belson so that the tether has a diameter of less than 1 mm and the capsule has a diameter of less than 1 cm according to the teachings of Seibel in order to make it easier to swallow and move in the GI tract without invoking any gag reflex [see [0005] of Seibel]. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103 (a) as being obvious over Tearney et al. (U.S. Publication No. 2008/0021275) hereinafter “Tearney” in view of Ben-Yehuda et al (U.S. Publication No. 2013/0013031) hereinafter “Ben-Yehuda” and Belson (U.S. Publication No. 2010/0268025) hereinafter “Belson” as applied to claim 7 above, and further in view of Dineen et al. (U.S. Pub. No. 2008/0023012) hereinafter “Dineen”.
Regarding claim 28, Tearney in view of Ben-Yehuda and Belson discloses the capsule with a tether arrangement [See rejection of claim 6 above].
a coating of PTFT on the tether.
Dineen, directed towards placing an implant in the body using tether [see abstract of Dineen] further discloses that an inner surface of the tether is coated with a material comprising polytetrafluoroethylene and wherein an outer surface of the fiber drive shaft is coated with a material comprising polytetrafluoroethylene. [see [0222] and [0225] of Dineen disclosing that the tether is coated with PTFT]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify tether of Tearney in view of Ben-Yehuda and Belson further and coat it with a material comprising PTFT in order to decrease the friction between the tether and the drive shaft [see [0222] of Dineen] 
	Dineen is considered analogous art because the reference is pertinent to the problem faced by the inventor (i.e. reducing friction in a tether with respect to its drive shaft).see Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Regarding the newly added amendment, the applicant has argued that the prior art of record does not disclose the added amendment. In particular, the applicant has argued that the “optical drive shaft of Tearney is not “coupled” to the diffractive optical element with the optical rotary joint”.
In response the examiner  notes that the limitation recites “coupled” in its broadest format. Since the optical fiber of Tearney is optically coupled to the prism, it reads on the language of the claim. The applicant is advised to use more precise language to distinguish the claim from the prior art of record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793